DETAILED ACTION
Examiner’s Note
Independent of the timing and certification of the IDS, the amendments to the independent claim (in particular the inclusion of the material of previous claims 5 and 7) directly: (a) changed the scope of claims 3-4 and (b) requires a new ground of rejection for claims 3-4 as presented below.
As the amendments to the independent claim directly required entry of new grounds of rejection independent of the material filed in the IDS, this action would properly be made final even absent the new art rejection under 103 and is therefore made FINAL now.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/22 was filed after the mailing date of the Non-Final Action on 5/27/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, are directed to the embodiment of Figures 1-2. Claim 1, as presently amended, is now directed to the embodiments of Figures 4-6. Features recited in claims 3-4 are either contradictory with those recited in the independent claim (such as the water channel definition) or represent an incompatible mixture of the two different embodiments (such as the location of the outlet of the water inlet pipe). Therefore the scope of these claims is now known and they are not able to be treated with art below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom (US 2009/0126965) in view of DE 3815608 (‘608).

Regarding claim 1, Astrom teaches a flow guiding rod (Fig. 4) comprising: a rod portion including a cooling channel therein (32a, 32b; Fig. 5); and a coolant inlet pipe (39 I) and a coolant outlet pipe (39 II; Fig. 3) provided at ends of the rod portion , wherein the coolant inlet and outlet pipe are communicated (Fig. 3) with the cooling channel (32; Fig. 5); the coolant is cooling water (Para. [0037]), the cooling channel is a water cooling channel, the coolant inlet pipe is a water inlet pipe, the coolant outlet pipe is a water outlet pipe (Para. [0037]), and the water inlet and outlet pipes are connected to a water cooling circulation loop (Para. [0036]); the rod portion of the flow-guiding rod is of a tubular shape including a tube wall which is hollow (between 38 and 31 to form the hollow space 32; Fig. 5), the water cooling channel (32) is disposed inside the tube wall; the tube wall is a double-layer hollow tube wall including a first layer tube wall (31; Fig. 5) and a second layer tube wall (38; Fig. 5) nested along a radial direction of the flow-guiding rod in sequence, and the water cooling channel (32) is provided between the first and second layer walls (Fig. 5).
Astrom does not teach that the tube wall is a triple-layer wall.
‘608 teaches that it is old and well-known in the art to form flow-guiding rods for thermal regulation (abstract) from triple-layer hollow tubes (see Figure) with first through third tube walls nested radially (see Figure); joints with water inlet and outlet pipes located on a same end of the rod (see Figure; upper end) a grille or flow-guiding holes formed int eh second layer tube wall at one end way from the inlet and outlet pipes (see Figure; either the feature of the second wall which creates the stand-off between it and the first wall -or- the feature forming a gap between the second wall and the bottom end plate which creates the flow turn-around); the channel includes an outer annular channel between the third and second layers (see Fig.) and an inner annular channel between the second and first layers (see Fig.) with the inner and outer channels communicated through the grille or flow guiding holes (see Fig.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Astrom with the guiding channels as taught by ‘608 in order to increase control over the flow-paths of the water and thus control uncertainties caused by turbulence, flow resistance, or eddies.

Astrom further teaches that: a bushing (30) comprising the flow guiding rod of claim 1, per claim 14; a converter valve tower including a converter valve group and a water cooling circulation loop (Para. [0045]); the bushing (30) according to claim 14; and a converter transformer connected with the converter valve tower via the bushing wherein the cooling channel of the flow-guiding rod int eh bushing is connected to the water cooling circulation loop via the coolant inlet and outlet pipes (Para. [0045]; Fig. 6), per claim 16.

Regarding claim 8, ‘608 further teaches that each of the inlet and outlet communicate with each of the inner and outer channels as they form a continuous circuit together.

Alternatively, regarding claim 8, Astrom, as modified by ‘608, does not teach that the inlet and outlet are directly communicated with the outer and inner channels, respectively. However, ‘608 teaches that the thermally regulated system controlled by the device may be located either in the internal chamber (“nutzraum”) or external to the device (see section titled Areas of Application). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to run the fluid through the device in whatever direction required to provide the inlet closest to the device to be thermally regulated (i.e. either the inner our outer channel) in order to most efficiently perform the desired task as such a modification is merely a rearrangement of parts within the ordinary skill.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of ‘608 and CN 16024171 (‘171).
Astrom does not teach a turbulent flow apparatus.
‘171 teaches that it is old and well-known to provide electric coolant tubular channels (304) with turbulent flow apparatus (303)  provided in the water cooling channel (Fig. 3) jointed to the inlet and outlet pipes at an inlet and outlet (left-right sides; Fig. 3), per claim 9; wherein the apparatus is a spiral flow guide (see Figs. 2-3), per claim 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Astrom with the turbulent flow apparatus, as taught by ‘171, to disturb the formation of boundary layers in the device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of ‘608 and Gonze (US 2017/0356327).
Regarding claims 11-13, Astrom further teaches a liquid pump connected with the water inlet pipe (Para. [0037]), per claim 11; a temperature detector connected to the water outlet pipe (Para. [0043]; “the temperature is supervised”; and temperature sensor will be connected to the outlet, at least through intermediate structures, in order to fulfill this function), per claim 12; and a heat dissipating control provided outside the rod portion (the structure which performs the abovementioned ‘supervision’  connected with the temperature detector and pump, and is configured to control working conditions of the system according to a water temperature such that the temperature of the flow guiding rod is within a preset scope (Para. [0037]; 40-80 degrees C), per claim 13.
Astrom does not teach a flow control valve or specify that the controller specifically controls the valve or the pump.
Gonze teaches it is old and well-known to maintain the temperature of a water cooled device by using a heat dissipating controller connected with a temperature sensor (44) located at the outlet of the cooling device (Para. [0023]) and controlling working conditions of the liquid pump and flow control valve according to a water temperature of the water outlet pipe to maintain a preset temperature scope of the cooled device (Para. [0007]).
It would have been obvious to one of ordinary skill in the art to provide the details of the pump, valve, temperature sensor location, etc. of Gonze as Astrom leaves these details to one of ordinary skill.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of ‘608 and Rasquin (US 3,988,526).
Astrom does not teach the use of oilpaper or resin impregnated paper core.
Rasquin teaches that it is old and well-known to utilize oilpaper (5) between a coolant flow guiding rod (2) and outer insulating layers (7-9).
It would have been obvious to utilize the insulation means taught by Rasquin in the device of Astrom as such materials are old and well-known in the art.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the theory of rejection argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763